IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KESTER PATTERSON BERYL                 NOT FINAL UNTIL TIME EXPIRES TO
PATTERSON,                             FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellants,
                                       CASE NO. 1D14-0933
v.

HSBC BANK USA, NATIONAL
ASSOCIATION FOR THE
BENEFIT OF ACE SECURITIES
CORP. HOME EQUITY LOAN
TRUST SERIES 2006-NC3
ASSET BACKED PASS-
THROUGH CERTIFICATES,

      Appellee.

_____________________________/

Opinion filed July 2, 2014.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Beryl Patterson, pro se, for Appellants.

Smith, Hiatt & Diaz, P.A., Fort Lauderdale (no appearance), for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., WOLF and WETHERELL, JJ., CONCUR.